Citation Nr: 0830704	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  07-34 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
educational benefits under the Dependent's Educational 
Assistance (DEA) program in the calculated amount of $882.97.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to July 
1968.  He died in March 2005.  The appellant in  this case is 
his widow.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination in June 2007 by the Committee on Waivers 
and Compromises (Committee) of the Atlanta, Georgia, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied the appellant's claim of entitlement to waiver of 
recovery of an overpayment of educational benefits.  
Subsequently, in July 2008, the case was transferred to the 
St. Petersburg, Florida RO.

The appellant has not specifically challenged the validity of 
the debt at issue in this case and the record contains no 
indication that it was improperly created or calculated; 
thus, the Board finds that the question need not be examined 
further.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991); 
see also VAOPGCPREC 6-98, published at 63 Fed. Reg. 31,264 
(1998).  In light of the favorable determination below, it is 
clear that the appellant has not been prejudiced by the 
Board's determination in this regard.


FINDINGS OF FACT

1.  There is no evidence of fraud, misrepresentation, or bad 
faith on the part of the appellant in the creation of the 
overpayment.

2.  Recovery of the overpayment would be against the 
principles of equity and good conscience. 




CONCLUSION OF LAW

Affording the appellant the benefit of the doubt, recovery of 
the overpayment of educational benefits in the calculated 
amount of $882.97 would violate the principles of equity and 
good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 
38 C.F.R. §§ 1.963(a), 1.965(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, VA is required to meet the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  However, these notice provisions are inapplicable to 
waiver claims.  Barger v. Principi, 16 Vet. App. 132 (2002).  
Even if those provisions were applicable in this case, it is 
the Board's conclusion that the law does not preclude the 
Board from adjudicating the veteran's claim.  This is so 
because the Board is taking action favorable to the appellant 
by granting the requested waiver of recovery of the 
overpayment.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg.  49,747 (1992).

Review of the claims file reflects that the appellant's 
educational institution originally certified her for half 
time training for the fall 2006 semester (August 23, 2006 
through December 12, 2006) and the appellant was paid half 
time for this period.  However, the educational institution 
subsequently notified VA that the appellant had reduced her 
credit hours after the drop period with non-punitive grades 
effective October 26, 2006.  The appellant's education award 
was adjusted accordingly leading to the creation of an 
overpayment of $882.97 for the period from November 1, 2006 
through January 8, 2007.  

The veteran requested a waiver of recovery of her overpayment 
of educational benefits within 180 days after receiving 
notification of the indebtedness.  As she filed a timely 
application for waiver of this overpayment, she meets the 
basic eligibility requirements for a waiver of recovery of 
her VA indebtedness.  The Board will proceed to adjudicate 
the veteran's claim on the merits.  38 U.S.C.A. § 5302(a) 
(West 2002); 38 C.F.R. § 1.963(b)(2) (2007).  

According to the applicable law and regulations, recovery of 
overpayments of any benefits made under the laws administered 
by VA shall be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver and if the 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963(a), 
1.965 (2007).  The phrase "equity and good conscience" 
means the arrival at a fair decision between the obligor and 
the Government.  In making this determination, consideration 
will be given to the following elements (which are not 
intended to be all-inclusive):  (1) fault of the debtor, (2) 
balancing of faults between the debtor and VA, (3) undue 
hardship of collection on the debtor, (4) defeat of the 
purpose of an existing benefit to the appellant, (5) unjust 
enrichment of the appellant, and (6) whether the appellant 
changed positions to his or her detriment in reliance upon a 
granted VA benefit.  38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. § 1.965(a) (2007).  

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
38 C.F.R. § 1.965(a) (2007).  See also, Ridings v. Brown, 6 
Vet. App. 544, 546 (1994).  

In June 2007, the Committee determined that the facts of the 
case do not reveal the presence of fraud, misrepresentation, 
or bad faith on the part of the appellant in the creation of 
the overpayment educational benefits.  The appellant has 
stated that she "had no choice but to withdraw" so that her 
grade point average (GPA) would not be adversely affected.  
She further explained that she waited until the end of the 
withdrawal period because she was attending classes, taking 
advantage of all available tutoring, and making an effort to 
pass the class.  The appellant states that it was suggested 
by the school advisor that the best thing for her to do was 
to withdraw because she was not grasping the class, would not 
pass, and failing would be the worst because it would 
drastically bring down her GPA.  The Board agrees with the 
Committee's June 2007 decision that there was no fraud, 
misrepresentation, or bad faith on the part of the appellant 
in the creation of this overpayment.  

The appellant asserts that her repayment of this overpayment 
of educational benefits would create undue financial hardship 
for her.  A Financial Status Report, VA Form 5655, received 
in July 2007 indicates that the appellant's monthly net 
income totaled $532 from her job at a middle school and her 
total monthly expenses totaled $1,590.  A September 2007 
Notice of Deposit from her employer reflects a net deposit of 
$511.  Specifically, she reported $634 for rent or mortgage 
payment, $300 for food, $175 for utilities, $34 for water and 
telephone, $95 for insurance, and $352 in monthly payments on 
installment contracts and other debts.  The appellant states 
that, after the veteran's 2005 death, she was at an all time 
low in her life both emotionally and financially.  She was 
trying to help herself by going back to school after so many 
years and failing would have devastated her even more.  

Based on these considerations, the Board finds that 
collection of the overpayment of educational benefits in the 
calculated amount of $882.97 would indeed place undue 
hardship on the appellant and defeats the purpose of 
providing financial assistance to the appellant for 
educational purposes.  Further, in light of the relatively 
small amount of the debt ($882.97, plus accrued interest and 
penalty fees), the Board finds that a waiver of the recovery 
of this overpayment would not result in unjust enrichment to 
the appellant and would not be unduly adverse to the 
Government.  Accordingly, the Board concludes that it would 
be against equity and good conscience for VA to recover the 
overpayment of Chapter 35 Dependents' Educational Assistance 
benefits in the amount of $882.97, plus accrued interest and 
penalty fees.  See, 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§ 1.965(a) (2007).  See also, Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994).  

The Board has resolved reasonable doubt in the appellant's 
favor and, as a matter of equity, the appellant's request for 
waiver of the overpayment of these educational benefits is 
granted.  38 U.S.C.A. §§ 5107(b); 5302 (West 2002); 38 C.F.R. 
§§ 1.962, 1.963; see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Waiver of recovery of an overpayment of Chapter 35 
Dependents' Educational Assistance benefits in the amount of 
$882.97, plus accrued interest and penalty fees, is granted. 

____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


